Citation Nr: 0215648	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(Entitlement to service connection for PTSD will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

Service connection for photodermatitis of the neck and arms 
was granted in a December 2001 rating decision.  As such, the 
matter is no longer on appeal.

The Board is undertaking additional development on the claim 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. In an unappealed March 1997 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
PTSD.    

3.  Evidence submitted since the March 1997 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying entitlement to 
service connection for PTSD, is final. 38 U.S.C.A. §§, 5103A, 
5107(b), 7105 (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD. 38 
U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2002)(as in effect prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by a March 1997 rating decision, the RO 
denied a claim of entitlement to service connection for PTSD. 
The veteran did not appeal.  Because the veteran did not 
appeal, the March 1997 decision rating decision is final. See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
While the RO has adjudicated this claim as an original claim 
and then while the case was in appellate status considered 
the claim reopened, the Board itself must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995). What constitutes new and material 
evidence to reopen a previously and finally denied claim is 
defined in 38 C.F.R. § 3.156(a).  Under that regulation, 
effective for claims filed prior to August 29, 2001, new and 
material evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for PTSD in February 1999 and 
thus, his claim will be adjudicated by applying the law in 
effect prior to August 2001.  The basis for the denial of 
service connection in the March 1997 rating decision was that 
the evidence of record did not confirm a diagnosis of PTSD.  
The relevant evidence available to the RO in March 1997 
included the following: the veteran's service medical 
records; VA examinations dated in September 1979 and May 
1995; private medical records from Providence Hospital; and 
various statements by the veteran  

Additional evidence has been associated with the claims file 
since the RO's March 1997 denial of the veteran's claim for 
service connection for PTSD, to include: VA outpatient 
treatment reports from Allen Park VA Medical Center (VAMC); 
VA outpatient treatment reports from Detroit VAMC containing 
a diagnosis of PTSD; a PTSD Social Work Assessment dated in 
December 1999; the veteran's stressor statement received in 
May 2000; VA examinations dated in May 2000 and November 2001 
which diagnosis the veteran with PTSD; verification of the 
death of the veteran's cousin; an October 2000 letter from 
L.S., MSW, ACSW, confirming the diagnosis of PTSD; pictures 
of the veteran in Vietnam; and various statements from the 
veteran.

The evidence associated with the veteran's claims file 
subsequent to the March 1997 rating decision is new and 
material.  The additional evidence offers a diagnosis of PTSD 
and a possible nexus between the veteran's period active 
military service and any current psychiatric disabilities. 
The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the March 1997 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for PTSD is reopened.

Once it has been determined that new and material evidence 
has been submitted, VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim have been 
satisfied.  Effective November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim. 38 U.S.C. 
§ 5103A (2002); See also 66 Fed. Reg. 45, 620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159). 

In the instant case, service connection for PTSD requires a 
diagnosis of the disorder; credible supporting evidence that 
the claimed in-service stressful events actually occurred; 
and a link, as established by medical evidence, between 
current symptoms and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).  The record now contains a diagnosis of 
PTSD, but the veteran's PTSD stressors have not been 
verified.   Therefore, in order to afford the veteran every 
consideration with respect to the present appeal, and to 
satisfy the requirements of the VCAA, further development 
will be undertaken to obtain such stressor verification 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for PTSD.

ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for 
PTSD is reopened, with further development to be undertaken.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

